DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both “an opening” and “inspection hole”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 11, 12, 13, 21, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 13, 19, 21, 24, 27 and 28 recite “the needle”.  This limitation lacks antecedent basis. 
Claim 9 recites wherein a climate environment prevails in the cassette.  It is not clear from the claim to what structural elements applicant is referring.  This is confusing and indefinite.
Claim 11 recites comprising the other cassette comprising: a diluent container configured to contain diluent to be mixed with the milk sample. However, the other cassette is not positively recited as part of the invention in claim 2, from which claim 11 depends.  It is not clear whether applicant intends for the other cassette to be part of the invention.  For purposes of examination, the office does not believe applicant intends the “other cassette” to be part of the invention.
	Claims 22 and 24 recite “the first cassette”.  The first cassette verses a second cassette has not been established in the claims.  This lacks antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 2002/0124803; hereinafter “Chen”) in view of Anderson et al., (US 2006/0260939; hereinafter “Anderson”).
As to claims 1, 17, 20, and 27, Chen teaches an arrangement configured to measure at least one biomarker value of a milk sample of an animal, the arrangement comprising: 
a cassette comprising: 
a carrier tape 3 comprising a plurality of test zones (test strips 1) configured to indicate the biomarker value of the milk sample, the carrier tape being disposed on a first spool 4 and a second spool 10, the first and second spools being configured to cooperate with a cassette external motor (implicit since at least the conveying means requires a motor) for positional adjustment of the carrier tape, and 
an inspection window configured to enable inspection of one of the test zones (CCD camera or other photometry equipment provided in positional alignment with the carrier tape; see para [0123] et seq.); and 
a service module, configured to be connected to a milking equipment of the animal and configured to receive the cassette therein, 
the service module comprising: 
a camera configured to inspect the one test zone on the carrier tape through the inspection window of the cassette (CCD camera or other photometry equipment), and
a tube element (fast loop; Fig. 5) configured to receive the milk sample of the animal via the milking equipment, and provide the milk sample to one of the test zones. 
	Chen does not explicitly disclose the cassette being detachably inserted into the service module or at least one motor configured to be engaged with at least one of the first spool and the second spool of the cassette, in order to adjust the position of the one test zone on the carrier tape, in relation to the inspection window.  The examiner notes that all objects are detachable given the right tool. 
In the related art of milk analysis, Anderson teaches a cassette 210 being detachably inserted into the service module or at least one motor configured to be engaged with at least one of the first spool and the second spool of the cassette, in order to adjust the position of the one test zone on the carrier tape, in relation to the inspection window. The cassette 210 includes a carrier tape 202 comprising a plurality of test zones 216 configured to indicate the biomarker value of the milk sample, the carrier tape being disposed on a first spool 204 and a second spool 220, the first and second spools being configured to cooperate with the cassette external motor 322 for positional adjustment of the carrier tape. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to have modified the milk analysis system of Chen to include a removable/detachable cassette of Anderson as this modular system allows for easy replacement of the cassette with a new cassette (Anderson-see para [0037] et seq.) 
As to claim 2, Anderson teaches a needle (seen below valve 7), in one of the service module, the cassette, and another cassette, the needle being configured to receive the milk sample of the animal and apply the milk sample to one of the test zones (see para [0124] et seq.)
As to claims 3 and 28, Anderson teaches at least one pump, in one of the service module, the cassette, and the other cassette, wherein the pump is configured to act on the tube element to provide the milk sample to the needle (see para [0123] et seq.) 
Note claim 4 is directed toward a functional/process limitation wherein the motor is configured to adjust the position of the one test zone on the carrier tape, based on an alignment of the needle and the one test zone, the alignment being supervised by the camera through the inspection window of the cassette. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Note that Anderson teaches the sprocket wheel allows the film 202 to be moved accurately and incrementally between successive frames 214. A position sensor may be employed to confirm that this is the case (see para [0030] et seq.)
As to claim 6, again note that all objects are detachable given the right tool. 
As to claim 7, Chen and Anderson both teach a liquid insertion connection configured to receive the milk sample of the animal, and a needle configured to receive the milk sample of the animal via the liquid insertion connection and apply the milk sample to one of the test zones (see Chen Fig. 5 and Anderson Fig. 1). 
As to claims 8 and 21, Chen teaches the cassette further comprises: a sealing tape configured to seal the plurality of test zones on the carrier tape, and a de-sealer configured to remove the sealing tape from the one test zone when the one test zone is adjusted into a position aligned with the needle (see Fig. 5). 
As to claims 9 and 22, as best understood, both Chen and Anderson teach a climate environment prevails in the cassette (interpreted as climate exists in the cassette). 
As to claims 10 and 23, Chen teaches the cassette further comprises a diluent container (see Ref/Cal sample if needed in Fig. 5) configured to contain diluent to be mixed with the milk sample (see. 
As to claim 11, as best understood, Chen and Anderson both teach another cassette that comprises a diluent container 230-238 configured to contain diluent to be mixed with the milk sample (see for example Anderson Fig. 2). 
As to claim 12, as best understood, Chen teaches the other cassette comprises a liquid insertion connection configured to receive the milk sample of the animal, and a needle configured to receive the milk sample of the animal via the liquid insertion connection and apply the milk sample to one of the test zones (see para [0065] et seq. and Fig. 5). 
As to claims 13 and 24, Chen teaches the needle comprises a mixing chamber (reads on tubing) configured to mix obtained diluent with the milk sample before applying the mixed milk sample to the one test zone (see para [0064] et seq.). This is functional/process limitation which has not received patentable weight in this apparatus claim for the reasons delineated above. 
As to claims 14, 25 and 26, Chen teaches the cassette (spool 1) further comprises an aperture (flushing hole) configured to evacuate liquid from the cassette, and the service module further comprises a drainage (funnel 8) configured to receive liquid evacuated from the cassette via the aperture of the cassette, and to evacuate the liquid from the service module (see para [0124] et seq.) 
As to claim 15, Chen teaches the carrier tape of the cassette comprises a flush hole between at least two of the test zones on the carrier tape, see Fig. 5. 
As to claim 16, Chen teaches a controller configured to analyze a captured image of the one test zone, captured by the camera; a database configured to store an analysis of the biomarker value of the milk sample of the animal with an identity of the animal; and an output device configured to output a result of the measured biomarker value of the milk sample, wherein the service module further comprises a communication device, configured to communicate an image captured by the camera of the service module, with the controller (see Figs. 1-3 and para [0025] et seq.) 
As to claim 18, Chen teaches a liquid insertion connection configured to receive the milk sample of the animal; and a needle configured to receive the milk sample of the animal via the liquid insertion connection and apply the milk sample to one of the test zones (see para [0060] et seq.) 
As to claim 19, Chen teaches at least one pump (peristaltic pump) configured to act on the tube element to provide the milk sample to the needle (see para [0123] et seq.) 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishizaka et al., (US 5,077,010), which teach a climate controlled biochemical system with removable cassette. It is noted that the various references cited herein on the attached PTO-892 read on the claimed invention however, they do not antedate the effective filing date of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798